Case 2:20-cv-01007-MCE-KJN Document 8-8 Filed 06/16/20 Page 1 of 2




              EXHIBIT 8
               Case 2:20-cv-01007-MCE-KJN Document 8-8 Filed 06/16/20 Page 2 of 2
                                                 OPT-IN CONSENT FORM
               Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                  Complete And Submit To:

                                                  Carolyn Hunt Cottrell, Esq.
                                                   SCHNEIDER WALLACE
                                                   COTTRELL KONECKY
                                                       WOTKYNS LLP
                                                 2000 Powell Street, Suite 1400
                                                  Emeryville, California 94608

                                                                  OR

                                                 Sarah R. Schalman-Bergen
                                                BERGER MONTAGUE PC
                                               1818 Market Street, 36th Floor
                                              Philadelphia, Pennsylvania 19103

          Name:                                                    Date of Birth:
                     Terrance Johnson            (Please Print)

          Address:                                                 Phone No. 1:
                                                                   Phone No. 2:
                                                                   E-mail Address:

                                     CONSENT TO JOIN COLLECTIVE ACTION
                            Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
        TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
        connection with the above-referenced litigation.

     2. I have worked for TAK as a Technician from approximately (month, year) 2months 2yrs
                                                                               ___________________to approximately
                          2 month 2 yrs
        (month, year) ______________________________.
                                        TX
        Please list all states worked ____________________________________________________________________

3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
        1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
        bound by any judgment of the Court or any settlement of this action.

4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
        prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
        in this litigation.



                       6/9/2020            (Date Signed)                                             (Signature)

                                                       **IMPORTANT NOTE**
        Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
